Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.         The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “201” in paragraph 0062.  
             Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
2.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


          
3.         Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
             Regarding claim 1, “a user may slide a tool over the workpiece” is confusing as it is not clear whether the claim requires the tool to be slide over the workpiece or it is optional.

Claim Rejections - 35 USC § 102
4.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.          Claims 1-6 and 8-19, as best understood, are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Crawford (637,373). Regarding claim 1, as best understood, Crawford teaches a guide system for a workpiece comprising: a platform (2-5) capable of flanking the workpiece on two sides and including: a first member 4;  and a second member 5 spaced from the first member; and a set of guides 10 supported on the platform and extending between the first member 4 and the second member 5 over the workpiece, the set of guides including: a first guide . 
            Regarding claim 2, Crawford teaches everything noted above including that the first profile edge defines the same profile as the second profile edge.  It should be noted that the first guide 10 has a profile at the exterior edge which is the same as the profile of the exterior edge of the second guide 10. See Fig. 1 in Crawford.
            Regarding claim 3, Crawford teaches everything noted above including that the first profile edge defines a different profile than the second profile edge. It should be noted that the second edge profile could be defined by the edge of the slot 19 in the second guide 10 instead of the exterior edge of the second guide. In this case, the second edge profile is slightly different from the first edge profile. The slot 19 of the second guide also includes curvature ends which make its edge profile slightly  different from the edge profile of the first guide.
  Regarding claim 4, Crawford teaches everything noted above including that the first profile edge is straight; and the second profile edge (at least partially) is  curved. See Fig. 1 in Crawford. 

  Regarding claim 6, Crawford teaches everything noted above including that the third profile edge defines a different profile than the second profile edge.  
  Regarding claim 8, Crawford teaches everything noted above including that the set of guides 10 are fixed (by the clamping screws 16, 17) to the platform (2-5).  
Regarding claim 9, Crawford teaches everything noted above including that the set of guides 10 are configured to be selectively separated (by removing the clamping screws 16, 17) from the platform.  
Regarding claim 10, Crawford teaches everything noted above including that the set of guides 10 are movably supported on the platform.  
Regarding claim 11, Crawford teaches everything noted above including that the first member 4 defines a first slot 15; the second member 5 defines a second slot 15; and the first guide includes: a first post 16 extending into the first slot 15; and a second post 16 extending into the second slot 15.  
Regarding claim 12, Crawford teaches everything noted above including that the first slot 15 is complementarily configured with the first post 16 to allow the first post to slide within the first slot 15 along the length of the first slot.  
Regarding claim 13, Crawford teaches everything noted above including that the second slot 15 is complementarily configured with the second post 16 to allow the second post to slide within the second slot along the length of the second slot.  

Regarding claim 15, Crawford teaches everything noted above including that the second slot 15 is complementarily configured with the second post 15 to restrict the second post from moving laterally within the second slot transverse to the length of the second slot.  
Regarding claim 16, Crawford teaches everything noted above including that the first slot 15 is open (by opening to a large aperture 18) on a first end 18 to allow the first post 16 to selectively enter and exit the first slot from the first end. See Fig. 1 and page 2, lines 35-40 in Crawford.
Regarding claim 17, Crawford teaches everything noted above including that the first guide 10 includes a knob 17 attached to the first post 16 to assist with moving the first guide.  
Regarding claim 18, Crawford teaches everything noted above including that the knob 17 is configured to selectively restrict the first guide 10 from moving.  
Regarding claim 19, Crawford teaches everything noted above including that the first post 16 is threaded; the first post includes a head within the first slot 15; and selectively rotating the knob raises the first post and compresses the head against the first slot to restrict the first guide from moving.  See Figs. 1-2 in Crawford.

s 1-7 and 9-10 as best understood, are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Smith (3,664,028). Regarding claim 1, as best understood, Smith teaches a guide system for a workpiece comprising: a platform 1 capable of flanking the workpiece on two sides and including: a first member (defined by one of the members of the two opposite sides of the rectangular platform 1; Fig. 1); and a second member (defined by the other member of the opposite side of the rectangular platform 1; Fig. 1) spaced from the first member; and a set of guides 2, 3 supported on the platform and extending between the first member and the second member over the workpiece, the set of guides including: a first guide 2 having a first profile edge; a second guide 3 spaced from the first guide and having a second profile edge; wherein a user may slide a tool (as a marker) over the workpiece while pressing the tool against the first profile edge or the second profile edge to form a mark on the workpiece corresponding to the first profile edge or the second profile edge, respectively. See Figs. 1-6 in Smith. It should be noted that the tool or a cutting tool has not being claimed as a part of the guiding system. Therefore, a method or step of using a tool with the guide system has nothing to do with patentability of the guide system itself.  
            Regarding claim 2, Smith teaches everything noted above including that the first profile edge defines the same profile as the second profile edge.  It should be noted that the first guide 2 has a profile at the exterior edge which is the same as the profile of the exterior edge of the second guide 3. See Fig. 1 in Smith.

  Regarding claim 4, Smith teaches everything noted above including that the first profile edge is straight; and the second profile edge is curved. See Fig. 1 in Smith. 
  Regarding claim 5, Smith teaches everything noted above including that the second guide 3 has a third profile edge (as a straight edge) opposite the second profile edge 10. See Fig. 1 in Smith.
  Regarding claim 6, Smith teaches everything noted above including that the third profile edge defines a different profile than the second profile edge.  
               Regarding claim 7, Smith teaches everything noted above including a circle marking guide 10 supported on the platform and extending between the first member and the second member over the workpiece. See Fig. 1 in Smith. It should be noted that with the marking guide 10 a circle could be marked. The claims do not specify a structure for the circle marking guide that is different than the circle making guide disclosed in Smith. 
Regarding claim 9, Smith teaches everything noted above including that the set of guides (2, 3) are configured to be selectively separated from the platform 1.  
Regarding claim 10, Smith teaches everything noted above including that the set of guides (2, 3) are movably supported on the platform.  


              Regarding claim 20, Cain teaches everything noted above including that  the first member 1 is longitudinally offset from the second member 2 on opposite sides of the workpiece. See Fig. 1 in Cain.  

8.          Claims 1 and 20, best understood, are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Pansmith (3,526,963). Regarding claim 1, as best understood, Pansmith teaches a guide system for a workpiece comprising: a platform (32a, 33a) capable of flanking the workpiece on two sides and including: a .  
It should be noted that the tool or a cutting tool has not being claimed as a part of the guiding system. Therefore, a method or step of using a tool with the guide system has nothing to do with patentability of the guide system itself. 
              Regarding claim 20, Pansmith teaches everything noted above including that  the first member (32a) is longitudinally offset from the second member (33a) on opposite sides of the workpiece. See Fig. 8 in Pansmith.  

Conclusion
9.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Nigra (2,187,574), Jordan (0329,392), Zernee (7,987,604), Droste (2,805,479), Johnson (5,383,503), Montague (10,597,801), Kimoto (5,845,409), Chen 2002/0152623 A1), and Telles (4,637,143)  teach guide system for a workpiece.


            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724    

                                                                                                                                                                                                  January 24, 2022